DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 11/1/2022, amended claims 23-35 and cancelled claims 1-22 are acknowledged. Claims 23-42 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 23-30, 33-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugrue et al. (US Patent No. 5,433,216) (previously cited), further in view of Brister et al. (US Publication No. 2016/0029998 A1) (previously cited) and Wang et al. (US Publication No. 2018/0015264 A1) (previously cited) (as evidenced by Bhowmick et al. “Handbook of Elastomers, Second Edition”, CRC Press, Nov 2, 200, pp. 367-368).

Regarding claim 23, Sugrue discloses gastric motility measurement device (column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility) comprising: 
a catheter (tubing 22), and 
one or more inflatable balloons (catheter membrane 36) fixedly attached to said catheter (see at least figures 1, 4, and 5); wherein: 
an external diameter of the balloon catheter, when each of said one or more inflatable balloons is deflated, is such that the balloon catheter can pass through a hole, such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person (column 7, lines 5-16 disclose wherein the catheter device can be a nasogastric tube such that the device would pass the through a hole of the nose and into the stomach of the patient), 
said catheter comprises at least a first lumen (air lumen 64) which is fluidly coupled to an inside of the one or more inflatable balloons via at least one first opening (air lumen passageway 76) in the surface of the catheter (column 17, lines 45-62); the one or more inflatable balloons are adapted to have an overall non-spherical shape (See at least figures 1, 4, and 5); and 
the one or more inflatable balloons is made of a polyurethane material having a durometer in the range from 70 to 100 shore A, a plastic material having a durometer in the range from 25 to 100 shore D, or a plastic material having a durometer in the range from 50 to 120 rockwell R (column 12, lines 54-61 disclose wherein the tubing material can be made of Hytrel (as evidenced in Bhowmick page 367, Hytrel can have a durometer of 82 shore D and 104 rockwell R)).
Yet Sugrue does not disclose:
wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person; wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure.
However, in the same field of balloon catheter devices, Brister discloses wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person (paragraphs 0392, 0397, and 0410 disclose wherein the balloon catheter device is no larger than 10 French in diameter); wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure (paragraph 0377 discloses wherein the inflatable balloons can have a diameter of diameter of 5cm, a height or length of 7.6cm, and a volume of 90 ml to 350 ml (at 37° C. and at internal nominal pressure and/or full inflation), an internal nominal pressure (at 37° C.) of 0 psi (0 Pa)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sugrue to incorporate wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person; wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure, as taught by Brister, in order to allow the device to be inserted into and secured within the stomach of a subject.
Yet the combination does not disclose:
and the one or more inflatable balloons are made of a polyurethane material having a durometer in the range from 70 to 100 shore A, a plastic material having a durometer in the range from 25 to 100 shore D, or a plastic material having a durometer in the range from 50 to 120 rockwell R.
However, in the same field of balloon catheter devices, Wang discloses and the one or more inflatable balloons are made of a polyurethane material having a durometer in the range from 70 to 100 shore A, a plastic material having a durometer in the range from 25 to 100 shore D, or a plastic material having a durometer in the range from 50 to 120 rockwell R (paragraph 0080 discloses wherein the balloon material can be made of Hytrel (as evidenced in Bhowmick page 367, Hytrel can have a durometer of 82 shore D and 104 rockwell R)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the one or more inflatable balloons are made of a polyurethane material having a durometer in the range from 70 to 100 shore A, a plastic material having a durometer in the range from 25 to 100 shore D, or a plastic material having a durometer in the range from 50 to 120 rockwell R, as taught by Wang, as a simple substitution for the material of Sugrue as a one of a variety of compatible formulations for balloon making (paragraph 0080).
Regarding claim 24, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, yet Sugrue does not disclose:
wherein each of the one or more inflatable balloons is made of the polyurethane material having said durometer in the range from 70 to 100 shore A.
However, in the same field of balloon catheter devices, Wang discloses wherein each of the one or more inflatable balloons is made of the polyurethane material having said durometer in the range from 70 to 100 shore A (paragraph 0074 disclose wherein the balloon material can be made of polyurethane or polyester copolymers (as evidenced in Bhowmick pages 367-368, polyurethane elastomers (TPUs) and COPE/TPE-Es can have a durometer as low as about 80 shore A)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein each of the one or more inflatable balloons is made of the polyurethane material having said durometer in the range from 70 to 100 shore A, as taught by Wang, as a simple substitution for the material of Sugrue as a one of a variety of compatible formulations for balloon making (paragraph 0080).
Regarding claim 25, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, yet Sugrue does not disclose:
wherein each of the one or more inflatable balloons is made of the plastic material having said durometer in the range from 25 to 100 shore D.
However, in the same field of balloon catheter devices, Wang discloses wherein each of the one or more inflatable balloons is made of the plastic material having said durometer in the range from 25 to 100 shore D (paragraph 0080 discloses wherein the balloon material can be made of Hytrel (as evidenced in Bhowmick page 367, Hytrel can have a durometer of 82 shore D and 104 rockwell R)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein each of the one or more inflatable balloons is made of the plastic material having said durometer in the range from 25 to 100 shore D, as taught by Wang, as a simple substitution for the material of Sugrue as a one of a variety of compatible formulations for balloon making (paragraph 0080).
Regarding claim 26, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, yet Sugrue does not disclose:
wherein each of the one or more inflatable balloons is made of the plastic material having said durometer in the range from 50 to 120 rockwell.
However, in the same field of balloon catheter devices, Wang discloses wherein each of the one or more inflatable balloons is made of the plastic material having said durometer in the range from 50 to 120 rockwell (paragraph 0080 discloses wherein the balloon material can be made of Hytrel (as evidenced in Bhowmick page 367, Hytrel can have a durometer of 82 shore D and 104 rockwell R)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein each of the one or more inflatable balloons is made of the plastic material having said durometer in the range from 50 to 120 rockwell, as taught by Wang, as a simple substitution for the material of Sugrue as a one of a variety of compatible formulations for balloon making (paragraph 0080).
Regarding claim 27, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, yet Sugrue does not disclose:
wherein the one or more inflatable balloons are adapted for having the total inner volume in the range from 110 ml to 330 ml, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure.
However, in the same field of balloon catheter devices, Brister discloses wherein the one or more inflatable balloons are adapted for having the total inner volume in the range from 110 ml to 330 ml, when inflated by a pressure of 0 psi in an environment of 37°C and 1013 mbar absent a counter-pressure (paragraph 0377 discloses wherein the inflatable balloons can have a diameter of diameter of 5cm, a height or length of 7.6cm, and a volume of 90 ml to 350 ml (at 37° C. and at internal nominal pressure and/or full inflation), an internal nominal pressure (at 37° C.) of 0 psi (0 Pa). While Brister does not exactly disclose wherein the pressure is 0.20 psi and 20°C and 1013 mbar, and instead teaches at a temperature of 37° C at 0 psi, these differences in condition are minimal and could be optimized through routine experimentation; see MPEP 2144.05: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (‘'The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.''); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the one or more inflatable balloons are adapted for having the total inner volume in the range from 110 ml to 330 ml, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure, as taught by Brister, in order to allow the device to be inserted into and secured within the stomach of a subject.
Regarding claim 28, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, yet Sugrue does not disclose:
wherein the one or more inflatable balloons are adapted for having the outer diameter of between 4.3 and 5.5 cm, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure.
However, in the same field of balloon catheter devices, Brister discloses wherein the one or more inflatable balloons are adapted for having the outer diameter of between 4.3 and 5.5 cm, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure (paragraph 0377 discloses wherein the inflatable balloons can have a diameter of diameter of 5cm, a height or length of 7.6cm, and a volume of 90 ml to 350 ml (at 37° C. and at internal nominal pressure and/or full inflation), an internal nominal pressure (at 37° C.) of 0 psi (0 Pa). While Brister does not exactly disclose wherein the pressure is 0.20 psi and 20°C and 1013 mbar, and instead teaches at a temperature of 37° C at 0 psi, these differences in condition are minimal and could be optimized through routine experimentation; see MPEP 2144.05: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (‘'The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."'); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the one or more inflatable balloons are adapted for having the outer diameter of between 4.3 and 5.5 cm, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure, as taught by Brister, in order to allow the device to be inserted into and secured within the stomach of a subject.
Regarding claim 29, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, yet Sugrue does not disclose:
wherein the external diameter of the balloon catheter, when each of said one or more inflatable balloons is deflated, is such that the balloon catheter can pass through a hole having a diameter of 19 French (about 6.3 mm).
However, in the same field of balloon catheter devices, Brister discloses wherein the external diameter of the balloon catheter, when each of said one or more inflatable balloons is deflated, is such that the balloon catheter can pass through a hole having a diameter of 19 French (about 6.3 mm) (paragraphs 0392, 0397, and 0410 disclose wherein the balloon catheter device is no larger than 10 French in diameter).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the external diameter of the balloon catheter, when each of said one or more inflatable balloons is deflated, is such that the balloon catheter can pass through a hole having a diameter of 19 French (about 6.3 mm), as taught by Brister, in order to allow the device to be inserted in through the nose of a subject so as to reach the stomach.
Regarding claim 30, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, Sugrue further discloses wherein the catheter extends through a distal end of each of said one or more inflatable balloons (See at least figure 4); and wherein said catheter further comprises a second lumen that is fluidly coupled with at least one second opening (opening 74) arranged in the surface of the catheter outside of the balloons, for delivery of a substance or collection of a substance (see at least figure 4 and column 17, lines 42-44).
Regarding claim 33, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, Sugrue further discloses wherein the one or more inflatable balloons comprises a single balloon, the single balloon fluidly connected to said first lumen (see at least figures 1 and 4).
Regarding claim 34, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, Sugrue further discloses wherein the one or more inflatable balloons comprises a first balloon and a separate second balloon, the first balloon and the second balloon being substantially fluidly isolated (Figure 5 and column 18, lines 56-67 disclose wherein the there are multiple balloon portions 36a-d that are in respective communication with separate lumens 86a-d for providing fluid through an opening to each respective separate balloon); the first balloon is fluidly connected to said first lumen (Figure 5 and column 18, lines 56-67 disclose wherein the there are multiple balloon portions 36a-d that are in respective communication with separate lumens 86a-d for providing fluid through an opening to each respective separate balloon); and the balloon catheter further comprises a third lumen comprising at least one third opening fluidly connected with the second balloon (Figure 5 and column 18, lines 56-67 disclose wherein the there are multiple balloon portions 36a-d that are in respective communication with separate lumens 86a-d for providing fluid through an opening to each respective separate balloon).
Regarding claim 35, Sugrue discloses gastric motility measurement system (column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility), the system comprising: 
a balloon catheter (tonometric catheter 20) to obtain the pressure values related to gastric motility (column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility), the balloon catheter comprising: 
a catheter (tubing 22), and 
one or more inflatable balloons (catheter membrane 36) fixedly attached to said catheter (see at least figures 1, 4, and 5); wherein: 
an external diameter of the balloon catheter, when each of said one or more inflatable balloons is deflated, is such that the balloon catheter can pass through a hole, such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person (column 7, lines 5-16 disclose wherein the catheter device can be a nasogastric tube such that the device would pass the through a hole of the nose and into the stomach of the patient), 
said catheter comprises at least a first lumen (air lumen 64) which is fluidly coupled to an inside of the one or more inflatable balloons via at least one first opening (air lumen passageway 76) in the surface of the catheter (column 17, lines 45-62); 
the one or more inflatable balloons are adapted to have an overall non-spherical shape (See at least figures 1, 4, and 5); 
a first pressure sensor fluidly connected to the first lumen for measuring a pressure of a fluid in a first balloon of the one or more inflatable balloons (at least figures 1, 4, column 18, lines 36-67, and column 19, lines 30-68 disclose wherein each of the balloon or tonometric portions have a lumen or tubing portion that are in connection with pressure sensors for sensing pressure inside the balloon); and 
a control unit operatively connected to the first pressure sensor for obtaining pressure information indicative of gastric motility (abstract and column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility disclose wherein the system outputs the sensed pressure data to a machine or control unit).
Yet Sugrue does not disclose:
wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person; wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure.
However, in the same field of balloon catheter devices, Brister discloses wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person (paragraphs 0392, 0397, and 0410 disclose wherein the balloon catheter device is no larger than 10 French in diameter); wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure (paragraph 0377 discloses wherein the inflatable balloons can have a diameter of diameter of 5cm, a height or length of 7.6cm, and a volume of 90 ml to 350 ml (at 37° C. and at internal nominal pressure and/or full inflation), an internal nominal pressure (at 37° C.) of 0 psi (0 Pa)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sugrue to incorporate wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person; wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure, as taught by Brister, in order to allow the device to be inserted into and secured within the stomach of a subject.
Yet the combination does not disclose:
and the one or more inflatable balloons comprises a hardness in the range of one or more of 70 to 100 shore A, 25 to 100 shore D, or 50 to 120 rockwell R.
However, in the same field of balloon catheter devices, Wang discloses and the one or more inflatable balloons comprises a hardness in the range of one or more of 70 to 100 shore A, 25 to 100 shore D, or 50 to 120 rockwell R (paragraph 0080 discloses wherein the balloon material can be made of Hytrel (as evidenced in Bhowmick page 367, Hytrel can have a durometer of 82 shore D and 104 rockwell R)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the one or more inflatable balloons comprises a hardness in the range of one or more of 70 to 100 shore A, 25 to 100 shore D, or 50 to 120 rockwell R, as taught by Wang, as a simple substitution for the material of Sugrue as a one of a variety of compatible formulations for balloon making (paragraph 0080).
Regarding claim 36, Sugrue in view of Brister and Wang discloses the system of claim 35, Sugrue further discloses a second pressure sensor fluidly connected to a third lumen for measuring a pressure of a fluid in a second balloon of the one or more inflatable balloons (at least figures 1, 4, column 18, lines 36-67, and column 19, lines 30-68 disclose wherein each of the balloon portions 36a-d has respective separate lumen portions 86a-d that are in connection with pressure sensors 42 for sensing pressure inside the balloon); wherein the control unit is operatively connected to the first and second pressure sensor for obtaining pressure information indicative of gastric motility (abstract and column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility disclose wherein the system outputs the sensed pressure data to a machine or control unit).
Regarding claim 37, Sugrue in view of Brister and Wang discloses the system of claim 35, Sugrue further discloses a first fluid pump fluidly connected to the first lumen, wherein the control unit is operatively connected to the first fluid pump for inflating, deflating, or inflating and deflating the first balloon (column 22, lines 5-21 disclose wherein a pump or aspirating means can be used in connection with the device to fill or inflate the balloon or tonometric chamber and wherein the pump system is in connection with PC or control unit).
Regarding claim 38, Sugrue in view of Brister and Wang discloses the system of claim 35, Sugrue further discloses the system further comprising: a first fluid pump fluidly connected to the first lumen (at least figures 1, 4, column 18, lines 36-67, and column 19, lines 30-68 disclose wherein each of the balloon portions 36a-d has respective separate lumen portions 86a-d that lead to separate stopcocks 30 and inlet tubing’s 92a-92d and column 12, lines 10-19 disclose wherein the stop cock is in connection with luer-lock 24 and column 22, lines 5-21 disclose wherein a pump or aspirating means can be used in connection with the device at the luer- lock 24 to fill or inflate the balloon or tonometric chamber such that the system can separately inflate or aspirate fluid to each of the tonometric balloons); and a second fluid pump fluidly connected to the third lumen, wherein the control unit is operatively connected to the first fluid pump for inflating, deflating, or inflating and deflating the first balloon and the control unit is operatively connected to the second fluid pump for inflating, deflating, or inflating and deflating the second balloon (at least figures 1, 4, column 18, lines 36-67, and column 19, lines 30-68 disclose wherein each of the balloon portions 36a-d has respective separate lumen portions 86a-d that lead to separate stopcocks 30 and inlet tubing’s 92a-92d and column 12, lines 10-19 disclose wherein the stop cock is in connection with luer-lock 24 and column 22, lines 5-21 disclose wherein a pump or aspirating means can be used in connection with the device at the luer-lock 24 to fill or inflate the balloon or tonometric chamber such that the system can separately inflate or aspirate fluid to each of the tonometric balloons).
Regarding claim 40, Sugrue in view of Brister and Wang discloses the system of claim 35, Sugrue further discloses the system further comprising a display device operatively connected to the control unit, the control unit being further adapted for visualizing the pressure values and/or gastric motility information derived therefrom, on said display device (column 15, lines 44-60 and column 18, lines 36-55 disclose wherein the system contains a display apparatus for displaying the pressure data).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sugrue in view of Brister and Wang (as evidenced by Bhowmick), as applied to claim 23, and further in view of Shamar (CN 103747753)(English translation retrieved from PE2E SEARCH on 02/09/2022) (previously cited).

Regarding claim 31, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, Sugrue further discloses wherein the at least one second opening is for delivery of said substance into the stomach of the person, or for collection of a substance from the stomach of the person (see at least figure 4 and column 17, lines 42-44).
Yet Sugrue does not disclose:
wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons.
However, in the same field of balloon catheter devices, Shamar discloses wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons (page 7 discloses wherein the port opening of the catheter can be located as little as 1mm from the inflatable bag or balloon portion of the catheter).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons, as taught by Shamar, as a simple substitution for the undisclosed distance between the opening and the balloon catheter of Sugrue, to achieve the predictable result of allowing for the transport and/or uptake of fluid into the stomach of the patient.
Regarding claim 32, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, Sugrue further discloses wherein the at least one second opening is for delivery of said substance into the stomach of the person, or for collection of a substance from the stomach of the person (see at least figure 4 and column 17, lines 42-44).
Yet Sugrue does not disclose:
wherein the at least one second opening is located at a distance greater than 10 cm from the distal end of the one or more inflatable balloons.
However, in the same field of balloon catheter devices, Shamar discloses wherein the at least one second opening is located at a distance greater than 10 cm from the distal end of the one or more inflatable balloons (page 7 discloses wherein the port opening of the catheter can be located 10cm from the inflatable bag or balloon portion of the catheter. See MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].'' The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s| claimed range."'). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 Ibs./ft3 and 25 Ibs./ft3"" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the at least one second opening is located at a distance greater than 10 cm from the distal end of the one or more inflatable balloons, as taught by Shamar, as a simple substitution for the undisclosed distance between the opening and the balloon catheter of Sugrue, to achieve the predictable result of allowing for the transport and/or uptake of fluid into the stomach of the patient.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sugrue in view of Brister and Wang (as evidenced by Bhowmick), as applied to claim 35, and further in view of Pandolfino et al. (U.S. Pub. No. 2018/0008156) (previously cited).

Regarding claim 39, Sugrue in view of Brister and Wang discloses the system of claim 35, yet Sugrue does not disclose:
the system further comprising a memory operatively connected to the control unit, the control unit being further adapted for storing the obtained pressure values and/or one or more values derived therefrom, in said memory.
However, in the same field of balloon catheter devices, Pandolfino discloses the system further comprising a memory operatively connected to the control unit, the control unit being further adapted for storing the obtained pressure values and/or one or more values derived therefrom, in said memory (paragraph 0049 discloses wherein the processor and recording unit stores the pressure data and paragraph 0077 discloses wherein the processor includes a memory).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate the system further comprising a memory operatively connected to the control unit, the control unit being further adapted for storing the obtained pressure values and/or one or more values derived therefrom, in said memory, as taught by Pandolfino, in order to store and evaluate the recorded measurement data over time for more accurate behavioral and system analysis.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Sugrue in view of Brister and Wang (as evidenced by Bhowmick), as applied to claim 23, and further in view of Shamar and Schmid-Schonbein et al. (U.S. Pub. No. 2019/0117519) (previously cited).
Regarding claim 41, Sugrue in view of Brister and Wang discloses the balloon catheter of claim 23, Sugrue further discloses wherein the catheter extends through a distal end of each of said one or more inflatable balloons (See at least figure 4); and wherein said catheter further comprises a second lumen that is fluidly coupled with at least one second opening (opening 74) arranged in the surface of the catheter outside of the balloons (see at least figure 4 and column 17, lines 42-44).
Yet Sugrue does not disclose:
wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons.
However, in the same field of balloon catheter devices, Shamar discloses wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons (page 7 discloses wherein the port opening of the catheter can be located as little as 1mm from the inflatable bag or balloon portion of the catheter).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons, as taught by Shamar, as a simple substitution for the undisclosed distance between the opening and the balloon catheter of Sugrue, to achieve the predictable result of allowing for the transport and/or uptake of fluid into the stomach of the patient.
Yet the combination does not disclose:
the system further comprising at least one food pump fluidly connected to the second lumen; wherein the control unit is operatively connected to the at least one food pump for providing a substance to the person via the second lumen and via the at least one second opening into the stomach.
However, in the same field of inflatable catheter devices, Schmid-Schonbein discloses the system further comprising at least one food pump fluidly connected to the second lumen (paragraph 0009 discloses wherein the system contains a pump for delivering food through a lumen of a catheter to the stomach of a subject); wherein the control unit is operatively connected to the at least one food pump for providing a substance to the person via the second lumen and via the at least one second opening into the stomach (paragraph 0009 discloses wherein the system contains a pump for delivering food through a lumen of a catheter to the stomach of a subject and wherein the pump is controlled by a microcontroller).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate the system further comprising at least one food pump fluidly connected to the second lumen; wherein the control unit is operatively connected to the at least one food pump for providing a substance to the person via the second lumen and via the at least one second opening into the stomach, as taught by Schmid-Schonbein, in order to deliver food to a subject so as to maintain the nutrition of the subject during procedures.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sugrue in view of Brister, Wang (as evidenced by Bhowmick), Shamar, and Schmid-Schonbein, as applied to claim 41, and further in view of Evanoski, III (U.S. Pat. No. 4367740) (previously cited).
Regarding claim 42, Sugrue in view of Brister, Wang, Shamar, and Schmid-Schonbein discloses the balloon catheter of claim 41, yet Sugrue does not disclose:
wherein the catheter further comprises a fourth lumen that is fluidly coupled with at least one fourth opening arranged in the surface of the catheter outside of the balloons from the distal end of the one or more inflatable balloons.
However, in the same field of balloon catheter devices, Evanoski discloses wherein the catheter further comprises a fourth lumen that is fluidly coupled with at least one fourth opening arranged in the surface of the catheter outside of the balloons from the distal end of the one or more inflatable balloons (Figure 1 and column 2, lines 17-36 disclose wherein the catheter device contains two separate openings 13 and 20 for gastric feeding located distally from the balloons and wherein the opening 13 is in connection with the lumen 11 and the opening 20 is in connection with the lumen 19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the catheter further comprises a fourth lumen that is fluidly coupled with at least one fourth opening arranged in the surface of the catheter outside of the balloons from the distal end of the one or more inflatable balloons, as taught by Evanoski, in order to deliver food to a subject so as to maintain the nutrition of the subject during procedures.
Yet the combination does not disclose:
wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons.
However, in the same field of balloon catheter devices, Shamar discloses wherein the at least one second opening is located at a distance greater than 10 cm from the distal end of the one or more inflatable balloons (page 7 discloses wherein the port opening of the catheter can be located 10cm from the inflatable bag or balloon portion of the catheter. See MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].'' The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s| claimed range."'). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 Ibs./ft3 and 25 Ibs./ft3"" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the at least one second opening is located at a distance greater than 10 cm from the distal end of the one or more inflatable balloons, as taught by Shamar, as a simple substitution for the undisclosed distance between the opening and the balloon catheter of Sugrue, to achieve the predictable result of allowing for the transport and/or uptake of fluid into the stomach of the patient.
Yet the combination does not disclose:
wherein the at least one food pump is fluidly connected to the fourth lumen and the control unit is operatively connected to the at least one food pump for providing a substance to the person via the fourth lumen and via the at least one fourth opening into the duodenum or small intestine.
However, in the same field of inflatable catheter devices, Schmid-Schonbein discloses wherein the at least one food pump is fluidly connected to the fourth lumen and the control unit is operatively connected to the at least one food pump for providing a substance to the person via the fourth lumen and via the at least one fourth opening into the duodenum or small intestine (paragraph 0009 discloses wherein the system contains a pump for delivering food through a lumen of a catheter and wherein the pump is controlled by a microcontroller and paragraphs 0063 and 0079 discloses wherein the food can be delivered to the duodenum).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to incorporate wherein the at least one food pump is fluidly connected to the fourth lumen and the control unit is operatively connected to the at least one food pump for providing a substance to the person via the fourth lumen and via the at least one fourth opening into the duodenum or small intestine, as taught by Schmid-Schonbein, in order to deliver food to a subject so as to maintain the nutrition of the subject during procedures.
Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the purpose of the specified hardness of the claimed balloon material is to obtain more accurate pressure measurements when assessing gastric motility, and thus Wang is not applicable because the purpose of its balloon material is for compatibility with formulations meant to be delivered to different locations within the body, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, the fact that Applicant’s claimed device/system is similarly concerned with delivering and/or collecting a substance from the stomach, duodenum, or small intestine (see e.g. claims 30-32) contradicts Applicant’s argument that one skilled in the art would not have sought guidance from Wang to use the mentioned materials in realizing the presently claimed device. Lastly, as demonstrated by the additional references cited below, the specified hardness of Applicant’s claimed balloon material appears to be relatively common in the prior art.
Further, at least with respect to independent claim 23, Applicant’s arguments rely on language (“gastric motility measurement”) solely recited in preamble recitations. When reading the preamble in the context of the entire claim, the recitation “gastric motility measurement device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. That is, the argument that the choice of hardness of the balloon material is important for obtaining more accurate pressure measurements to assess gastric motility is not meaningfully reflected by the scope of the claim, since the claim does not positively recite any structural elements (i.e. a pressure sensor) to obtain such pressure measurements. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Lastly, in response to Applicant's argument that Sugrue, Brister, and Wang are not in reality in related fields, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all three references describe balloon catheter devices configured for delivery to a stomach/digestive lumens of the subject. They are all clearly in the field of Applicant’s endeavor and thus are analogous art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leonhardt (US 5,370,618) describes a pressure-sensing polyurethane balloon catheter with a durometer in the range of 70A to 95A.
Chiu et al. (US 2005/0015048 A1) describes a pressure-sensing balloon catheter that can include polyurethanes and has a durometer hardness of between 50 Shore D and 70 Shore D.
Terliuc et al. (US 2010/0217185 A1) describes a pressure-sensing balloon catheter with a hardness of approximately 50 Shore D.
Lee (US 2019/0083501 A1) describes a pressure-sensing polyurethane balloon catheter that has a Shore durometer of at least 65D.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791